                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                       )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-CV-1796-NCC
                                                  )
MODOC, et al.,                                    )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for

leave to proceed in forma pauperis on appeal (ECF No. 9). During the proceedings in this

United States District Court, plaintiff proceeded pro se and in forma pauperis. However, when

the Court dismissed this action on April 30, 2021, the Court certified that an appeal would not be

taken in good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks

appellate review of any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438,

445 (1962). Further, plaintiff has repeatedly filed meritless lawsuits in this Court, to the point

his litigation practices have risen to the level of abuse of the judicial process. The Court

therefore finds plaintiff may not proceed in forma pauperis on appeal. The instant motion will

be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (ECF No. 9) is DENIED.
       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 6th day of July, 2021.
                                                     /s/ Noelle C. Collins
                                                    NOELLE C. COLLINS
                                                    UNITED STATES MAGISTRATE JUDGE
